UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ASHLIE BRICKMAN,

Plaintiff,
ORDER

- against -
19 Civ, 8570 (PGG)

HEAVY INC.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:
The parties will engage in settlement discussions over the next thirty days. On or
before March 21, 2020, the parties will submit a joint letter concerning the status of settlement

negotiations. Ifthe parties have not settled by that time, this Court will enter a case management

plan.

Dated: New York, New York
February 21, 2020
SO ORDERED.

py
(Auld Doral
Paul G. Gardephe
United States District Judge

 
